Case 7:20-cr-00077-MFU-RSB Document 22 Filed 01/04/21 Page 1 of 1 Pageid#: 56




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

UNITED STATES OF AMERICA                      )
                                              )       Criminal Action No. 7:20-cr-00077
v.                                            )
                                              )
GARY D. SMITH,                                )       By: Michael F. Urbanski
    Defendant.                                )       Chief United States District Judge

                                              ORDER

       This matter was referred to the Honorable Robert S. Ballou, United States Magistrate

Judge, pursuant to 28 U.S.C. § 636(b)(3), for the purposes of conducting a plea hearing and a

plea colloquy under Rule 11 of the Federal Rules of Criminal Procedure and preparing proposed

findings of fact and a recommendation as to the acceptance of such plea as tendered. The

Magistrate Judge filed a Report and Recommendation on December 14, 2020, recommending

that Smith’s plea of guilty be accepted. ECF No. 18. No objections to the Report and

Recommendation have been filed, and the court is of the opinion that the Report and

Recommendation should be adopted in its entirety. Accordingly, the report and the findings and

recommendation contained therein are hereby ACCEPTED IN WHOLE, Smith’s plea of guilty

is ACCEPTED, and Smith is adjudged GUILTY as to Count One of the Information. The Clerk

of Court hereby is directed to send a certified copy of this Order to all counsel of record.

       It is so ORDERED.

                                              Entered: December 31, 2020
                                                                    Michael F. Urbanski
                                                                    Chief U.S. District Judge
                                                                    2020.12.31 15:41:02 -05'00'

                                              Michael F. Urbanski
                                              Chief United States District Judge
